Opinion by
Judge Pryor:
The instruction complained of by the appellant, or the one controlling the action of the jury, was given at his instance, and the fact that a similar instruction was given for the defendant affords no ground for a reversal, although erroneous. We do not see, however, that any valid objection can be urged to the instruction given. Both the knowledge and assent of the appellant to the agreement between Morse and the appellee were necessary to be established in order to defeat the recovery, and if the appellant knew of the agreement and permitted Hill to create the account from time to' time without objection is a fact from which the jury might infer his consent to the arrangement.
The testimony, we think, is ample showing that appellant both knew and consented to the sale of the goods as agreed upon between Morse and Hill. The other objections urged are merely technical and could in no manner have affected the substantial rights of the parties.
Judgment affirmed.